DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application repeats a substantial portion of prior Application No. 15/947246, filed 04/06/2018, adds disclosure not presented in the prior application, and names the inventor or at least one joint inventor named in the prior application. Thus, this application constitute a continuation-in-part of the prior application. Claim 1, part of claim 3, claims 4-7, part of claim 8, claims 10-15, part of claim 16, and claims 17-20 inherit the benefit of the filing date of application No. 15/947246. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, 10-15 and 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 14-19 of U.S. Patent No. US 11221315 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent case anticipate the child case.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beemer (US 9201049 B2) in view of Imamura et al. hereinafter Imamura (US 20140260565 A1).
With respect to claim 1, Beemer discloses a biocompatible pump head for a pump (Connector With Structural Reinforcement And Biocompatible Fluid Passageway, see Title) comprising: 
a reinforcement body for a pump head comprising a reinforcing material (col. 7 lines 51-60… reinforcement insert  200, 770, 870, and 970) and having first and second apertures therein (Refer Figs. 26-38 for at least three fluid aperture within the reinforcement inserts), each aperture coupled with a fluid pathway extending between the apertures and a chamber in the reinforcement body (the three fluid apertures are coupled to fluid passage ways and a chamber, see at least Fig. 27), the chamber configured to receive a portion of a pump (The reinforcement insert and biocompatible molding can be used as a union, an adapter, a tee, a cross, a manifold, or as other fittings or components of an AI system, see col. 5 lines 44-46); and 
a biocompatible layer lining each of the fluid pathways and the chamber of said reinforcement body(Biocompatible tee 770 is formed by injecting molded material 760 into reinforcement insert 770, see col. 15 lines 36-64).
Beemer discloses the reinforcement insert and biocompatible molding can be used as a union, an adapter, a tee, a cross, a manifold, or as other fittings or components of an AI system. However, Beemer is silent about each fluid pathway has a diameter that is smaller than a diameter of the chamber.
Imamura invention related to a liquid feed pump for chromatography discloses each fluid pathway has a diameter that is smaller than a diameter of the chamber (at least Fig. 2 illustrates pump plunger 3 within pump chamber 8a having fluid pathway 8b and 8c. The diameter of 8b and 8c are smaller than 8a).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beemer with the teachings of Imamura so that the pump head passage way of Beemer to have smaller diameter than the chamber diameter as shown in Imamura invention for the predicable benefit accommodating the volume of fluid flow within the system. 
Furthermore, it would have been an obvious matter of design choice to change the diameter of fluid pathways and chamber for a specific application using a known manufacturing method, since Applicant has not disclosed that the claimed difference in diameter between the fluid path ways and chamber solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the configuration of Beemer invention.
With respect to claim 2, Beemer and Imamura disclose the biocompatible pump head for a pump according to claim 1 above. Beemer further discloses said reinforcing material comprises metal, metal alloy, ceramic, polymer with carbon-fibers, a polymeric material, or a combination thereof (col. 7 lines 51-60, the reinforcement insert is manufactured with stainless steel).  
With respect to claim 3, Beemer and Imamura disclose the biocompatible pump head for a pump according to claim 2 above. Beemer further discloses said biocompatible layer comprises polyetheretherketone (PEEK), polyphenylene sulfide (PPS), or polyetherketoneketone (col. 7 lines 51-60, the reinforcement insert is manufactured with PEEK).  
With respect to claim 4, Beemer and Imamura disclose the biocompatible pump head for a pump according to claim 3 above. Beemer further discloses said pump head is able to withstand pressures of at least 5,000 psi (see col. 5 lines 14-22 for disclosure that states the reinforcement insert withstand operating pressures above 12,000 psi).  
With respect to claim 5, Beemer and Imamura disclose the biocompatible pump head for a pump according to claim 3 above. Beemer further discloses said pump head is able to withstand pressures of at least 10,000 psi (col. 5 lines 14-22, withstand operating pressures above 12,000 psi).  
With respect to claim 6, Beemer and Imamura disclose the biocompatible pump head for a pump according to claim 3 above. Beemer further discloses said pump head is able to withstand pressures of at least 15,000 psi (col. 5 lines 14-22, withstand operating pressures above 12,000 psi).
With respect to claim 7, Beemer and Imamura disclose the biocompatible pump head for a pump according to claim 3 above. Beemer further discloses said pump head is able to withstand pressures of at least 20,000 psi (col. 5 lines 14-22, withstand operating pressures above 12,000 psi).
With respect to claim 8, Beemer discloses an analytical instrument system comprising a pump(Connector With Structural Reinforcement And Biocompatible Fluid Passageway, see Title), wherein a pump head having a reinforcement body comprising a reinforcing material (see col. 7 lines 51-60 for reinforcement insert  200, 770, 870, and 970), and first and second apertures coupled with respective first and second fluid pathways therethrough (Refer to Figs. 26-38 that show at least three fluid aperture within the reinforcement inserts coupled to their respective fluid pathways), each fluid pathway extending between the first and second apertures and the chamber in the reinforcement body (the three fluid apertures are coupled to fluid passage ways and a chamber, see at least Fig. 27), and the reinforcement body further comprises a biocompatible layer lining each of the pump chamber and the first and second fluid pathways (Biocompatible tee 770 is formed by injecting molded material 760 into reinforcement insert 770, see col. 15 lines 36-64), and wherein said reinforcing material comprises metal, metal alloy, ceramic, polymer having carbon-fibers or other fibers therein, or polymeric material, or a combination thereof, and said biocompatible layer comprises polyetheretherketone (PEEK), polyphenylene sulfide (PPS), or polyetherketoneketone (col. 7 lines 51-60, the reinforcement insert is manufactured with PEEK).  
Beemer discloses the reinforcement insert and biocompatible molding can be used as a union, an adapter, a tee, a cross, a manifold, or as other fittings or components of an AI system. However, Beemer is silent about a pump chamber and each fluid pathway has a diameter that is smaller than a diameter of the pump chamber.
Imamura invention related to a liquid feed pump for chromatography discloses each fluid pathway has a diameter that is smaller than a diameter of the chamber (at least Fig. 2 illustrates pump plunger 3 within pump chamber 8a having fluid pathway 8b and 8c. The diameter of 8b and 8c are smaller than 8a).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beemer with the teachings of Imamura so that the pump head passage way of Beemer to have smaller diameter than the chamber diameter as shown in Imamura invention for the predicable benefit accommodating the volume of fluid flow within the system. 
Furthermore, it would have been an obvious matter of design choice to change the diameter of fluid pathways and chamber for a specific application using a known manufacturing method, since Applicant has not disclosed that the claimed difference in diameter between the fluid path ways and chamber solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the configuration of Beemer invention.
With respect to claim 9, Beemer and Imamura disclose the analytical instrument system according to claim 8 above. Beemer further discloses said reinforcing material comprises metal, metal alloy, ceramic, polymer having fibers therein, a polymeric material, or a combination thereof (col. 7 lines 51-60, the reinforcement insert is manufactured with stainless steel).  
With respect to claim 10, Beemer and Imamura disclose the analytical instrument system according to claim 8 above. Beemer further discloses said pump head is able to withstand pressures of at least 5,000 psi (see col. 5 lines 14-22 for disclosure that states the reinforcement insert withstand operating pressures above 12,000 psi).  
With respect to claim 11, Beemer and Imamura disclose the analytical instrument system according to claim 8 above. Beemer further discloses said pump head is able to withstand pressures of at least 10,000 psi (col. 5 lines 14-22, withstand operating pressures above 12,000 psi).  
With respect to claim 12, Beemer and Imamura disclose the analytical instrument system according to claim 8 above. Beemer further discloses said pump head is able to withstand pressures of at least 15,000 psi (col. 5 lines 14-22, withstand operating pressures above 12,000 psi).
With respect to claim 13, Beemer and Imamura disclose the analytical instrument system according to claim 8 above. Beemer further discloses said pump head is able to withstand pressures of at least 20,000 psi (col. 5 lines 14-22, withstand operating pressures above 12,000 psi).
With respect to claim 14, Beemer and Imamura disclose the analytical instrument system according to claim 8 above. Beemer further discloses said analytical instrument system comprises at least one of a liquid chromatography system, an ion chromatography system, a high pressure liquid chromatography system, an ultra-high pressure liquid chromatography system, or a gas chromatography system (FIG. 1 illustrates a block diagram of certain elements of a conventional liquid chromatography system).
With respect to claim 15, Beemer discloses a biocompatible pump head for a pump (Connector With Structural Reinforcement And Biocompatible Fluid Passageway, see Title) comprising: 
a reinforcement body for a pump head comprising metal, metal alloy, ceramic, polymer having fibers therein, a polymeric material, or a combination thereof (see col. 7 lines 51-60 for stainless steel reinforcement) and having first and second apertures therein (Refer Figs. 26-38 for at least three fluid aperture within the reinforcement inserts), each aperture coupled with a fluid pathway therethrough (the three fluid apertures are coupled to fluid passage ways and a chamber, see at least Fig. 27), the fluid pathways extending between the apertures and a chamber in the reinforcement body (the three fluid apertures are coupled to fluid passage ways and a chamber, see at least Fig. 27), and is configured to accommodate flow of a biocompatible material (providing a connector with a passageway that is both structurally reinforced and biocompatible, see col. 5 lines 10-14); and a biocompatible layer lining each of the fluid pathways and the chamber of said reinforcement body (Biocompatible tee 770 is formed by injecting molded material 760 into reinforcement insert 770, see col. 15 lines 36-64).  
Beemer discloses the reinforcement insert and biocompatible molding can be used as a union, an adapter, a tee, a cross, a manifold, or as other fittings or components of an AI system. However, Beemer is silent about the fluid pathways extending between the apertures and a chamber in the reinforcement body configured to receive a portion of a pump.
Imamura invention related to a liquid feed pump for chromatography discloses the fluid pathways extending between the apertures and a chamber in the reinforcement body configured to receive a portion of a pump (at least Fig. 2 illustrates a liquid feed pump having a pump head 8 attached to a tip end of a pump body 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Beemer with the teachings of Imamura so that the reinforcement head to directly attach to the tip end of a pump body  as shown in Imamura invention for the predicable benefit accommodating the volume of fluid flow within the system. 
Furthermore, it would have been an obvious matter of design choice to attach the pump head to the pump base as shown in Imamura invention using a known manufacturing method, since Applicant has not disclosed that the claimed attachment solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the configuration of Beemer invention.
With respect to claim 16, Beemer and Imamura disclose the biocompatible pump head for a pump according to claim 15 above. Beemer further discloses said biocompatible layer comprises polyetheretherketone (PEEK), polyphenylene sulfide (PPS), or polyetherketoneketone (col. 7 lines 51-60, the reinforcement insert is manufactured with PEEK).  

With respect to claim 17, Beemer and Imamura disclose the biocompatible pump head for a pump according to claim 15 above. Beemer further discloses wherein said pump head is able to withstand pressures of at least 5,000 psi (see col. 5 lines 14-22 for disclosure that states the reinforcement insert withstand operating pressures above 12,000 psi).
With respect to claim 18, Beemer and Imamura disclose the biocompatible pump head for a pump according to claim 15 above. Beemer further discloses said pump head is able to withstand pressures of at least 10,000 psi (see col. 5 lines 14-22 for disclosure that states the reinforcement insert withstand operating pressures above 12,000 psi).
With respect to claim 19, Beemer and Imamura disclose the biocompatible pump head for a pump according to claim 15 above. Beemer further discloses said pump head is able to withstand pressures of at least 15,000 psi (see col. 5 lines 14-22 for disclosure that states the reinforcement insert withstand operating pressures above 12,000 psi).
 With respect to claim 20, Beemer and Imamura disclose the biocompatible pump head for a pump according to claim 15. Beemer further discloses said pump head is able to withstand pressures of at least 20,000 psi (see col. 5 lines 14-22 for disclosure that states the reinforcement insert withstand operating pressures above 12,000 psi).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2855 


/JOHN FITZGERALD/Primary Examiner, Art Unit 2855